Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The applicants use of “topography” and “topographical”  are misleading as they seem to be used differently than their commonly accepted usage. This is perhaps an idiomatic translation error from German to English. For the purposes of art rejection, the examiner interprets these terms to correspond to features or contours, etc. within 3D models or point clouds, etc.. The examiner suggests reconsideration of the usage of these terms for clarity.
Appropriate correction is required.

Claim Objections
Claims 10-11, 13, & 16-18 are objected to because of the following informalities: 
The usage of the terms “topography” and “topographical” seem to be used differently than their accepted meanings as discussed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 10:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
creating, 
comparing, 
determining, 
determining, 
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of creating, comparing, and determining are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by the control device” nothing in the claim precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of 
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
receiving, by a control device, a digital, three-dimensional elevation model of an interior of an infrastructure, the interior having at least one aisle along which the motor vehicle can drive, and the elevation model describing a spatial situation within the infrastructure; 
detecting, by a sensor device of the motor vehicle, a topography of at least one part of a surface of a particular region of the infrastructure in which the motor vehicle is located;
These steps are recited at a high level of generality (i.e. as a general means of receiving information), and amounts to mere data gathering and data manipulation, which is a form of insignificant extra-solution activity. Claim 1 recites a control device which is a generic a microcontroller and/or a microprocessor (see page 6) that is simply employed as a tool to perform the receiving and determining of the abstract idea (See MPEP 2106.05(f)). These additional steps amount to necessary data gathering and outputting wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g).
These judicial exceptions are not integrated into a practical application. See MPEP 2106.04(a)(2) III B-D

Under Step 2B:
The claim additionally recites a method further comprising:
detecting, by a sensor device of the motor vehicle, a topography of at least one part of a surface of a particular region of the infrastructure in which the motor vehicle is located;
The limitation of “detecting, by a sensor device of the motor vehicle, a topography” is well understood, routine, and conventional as disclosed by Mishra; Lalan Jee et al.(US PGPub 20160260328): “Conventional techniques for autonomous navigation often use complex approaches, such as using LiDAR, radar, and/or other sensors to detect nearby objects.” See MPEP 2106.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 

Claims 11-16 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 1, implementing additional mental process steps or limitations to the generic computer components constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 

Claims 17-18 are directed to a control device and a motor vehicle encompassed in scope by the previously rejected claims 1-4 respectively and are rejected using the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mathony, Hans-Joerg et al. (DE 102014221777) in view of Augst, Alexander et al. (DE 102014218429).
Regarding claim 1, Mathony teaches:
A method for operating a semi-autonomous and/or autonomous motor vehicle, comprising the following steps: receiving, by a control device, a digital, ... elevation model of an interior of an infrastructure, the interior having at least one aisle along which the motor vehicle can drive, and the elevation model describing a spatial situation within the infrastructure; (Abstract: "The invention relates to a method for operating a vehicle, - wherein a digital map of a parking lot and at least one destination position in the parking lot is received by the vehicle via a communication network, - wherein the vehicle navigates autonomously in the parking lot based on the digital map to the target position and - In which the vehicle is parked autonomously at the target position. The invention further relates to a device for operating a vehicle, a vehicle, a server, and a computer program." Further Paragraph 59: "This means that the necessary information includes a digital map of the parking lot, in particular the parking garage. The digital map is, for example, a high-precision digital map of the parking garage / parking lot. In particular, the necessary information includes one or more target positions.")
detecting, by a sensor device of the motor vehicle, a topography of at least one part of a surface of a particular region of the infrastructure in which the motor vehicle is located; (Paragraph 38: "By means of such environmental sensors detects a vehicle its environment, the navigation is carried out in particular based on the detected environment. So, for example, the vehicle can detect obstacles and drive around them.")
…
comparing, by the control device, the created topographical map with the elevation model; determining, by the control device, a current position of the motor vehicle within the infrastructure on the basis of a result of the comparison; and (Paragraph 35-38: "In another embodiment, it is provided that the vehicle detects its environment during navigation sensory, wherein the navigation is carried out additionally based on the detected environment. As a result, the technical advantage in particular that a navigation of the vehicle in the parking lot can be carried out particularly efficiently... In particular, the vehicle can advantageously detect obstacles so that it can drive around these obstacles. Thus, for example, the vehicle can recognize by means of the environmental sensor system where it is in relation to the digital map in the parking lot. One or more detected landmarks are preferably used for this recognition.")
determining, by the control device, a route along the at least one aisle on the basis of both the determined current position and the elevation model. (Paragraph 41: "According to a further embodiment, it is provided that the processor of the server is designed to determine a route lying within the parking [infrastructure] to the destination position based on the digital map, wherein the communication interface is designed to transmit the determined route to the vehicle via the communication network.")
Mathony does not explicitly teach:
...three-dimensional… 
creating, by the control device, a three-dimensional topographical map of the region on the basis of the detected topography;
However, in the same field of endeavor, Augst teaches:
...three-dimensional… (Paragraph 73: "According to a further expedient refinement, spatial data which represent spatial conditions of the spatially delimited area are processed in the determination of the control data. For example, a 3D model of the specific environment (similar to a video game) can be used. The common for many vehicles conditions, such. As physical space boundaries, position of the machines, security areas, etc. can be used as an existing data model (eg similar to CAD = Computer Aided Design). This allows the use of a previously accurately measured special environment. This results in a much higher security when processing information of the specific environment.")
creating, by the control device, a three-dimensional topographical map of the region on the basis of the detected topography; (Paragraph 47: "In this case, third data described below can be generated in such a way that they partially or substantially completely represent the object constellation three-dimensionally. In this case, the remote from the respective sensor parts of spatial objects can be considered sufficiently. This results, inter alia, in the advantage that the control data can be generated based on three-dimensional data.")
Mathony and Augst are analogous art because they disclose similar systems for autonomous navigation through an interior structure.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mathony with those of Augst to improve autonomous navigation “in confined areas”, such as parking garages, by involving sensors external to the vehicle to provide a more complete model of the environment. (Augst: Paragraphs 2-7)

Regarding claim 11, Mathony in combination with Augst teaches the method of claim 10, Mathony further teaches:
further comprising: detecting, by the sensor device, a stationary object of the infrastructure as a position marker, wherein the topography of the region is detected on the basis of the detected position marker.  (Paragraph 38: "By means of such environmental sensors detects a vehicle its environment, the navigation is carried out in particular based on the detected environment. So, for example, the vehicle can detect obstacles and drive around them. Thus, for example, the vehicle can recognize by means of the environmental sensor system where it is in relation to the digital map in the parking lot. One or more detected landmarks are preferably used for this recognition.")


Regarding claim 12, Mathony in combination with Augst teaches the method of claim 11, Augst further teaches:
The method according to claim 11, wherein a pillar, a pipe or a ceiling structure of the infrastructure is detected as the stationary object of the infrastructure.  (Paragraph 3: "In addition, when detecting the objects and their movement, for. B. by means of a vehicle sensor, occlusions of an object by other objects (eg, walls, columns of a parking garage) occur." Further Paragraph 53: "Also, the third data may include information about the match and / or the mismatch of the first data and the second data with respect to an object or object constellation." Augst considers a column of a parking garage (corresponding to “a pillar” as interpreted by the drawing of the instant application) as an object able to be recognized. Augst also teaches reconciliation of the first and second data using object constellations, the instant limitation is therefore found to be an obvious combination of these teachings, further in view of entirety of Augst and Mathony.)

Regarding claim 13, Mathony in combination with Augst teaches the method of claim 10, Mathony further teaches:
wherein the detecting of the topography includes detecting by a non-optical sensor of the sensor device, the non-optical sensor including at least one of a lidar-based sensor, a radar-based sensor, a laser-based sensor, and an ultrasound-based sensor.  (Paragraph 37: "An environment sensor system is provided for sensory detection. An environmental sensor system comprises, for example, one or more environmental sensors, such as, for example: ultrasound sensor, lidar sensor, laser sensor, video sensor or radar sensor.")

Regarding claim 14, Mathony in combination with Augst teaches the method of claim 10, Mathony further teaches:
wherein the elevation model is received from a data server device of the infrastructure, the device being external to the motor vehicle.   (Paragraph 11: "Wherein a digital map of a parking lot and at least one destination position in the parking lot is received by the vehicle via a communication network," Further Paragraph 39-40: "In one embodiment, the parking lot includes a WLAN based on which the vehicle performs the navigation, in particular a location where the vehicle is relative to the digital map. According to one embodiment, the communication network comprises a mobile radio network and / or a WLAN network.")

Regarding claim 15, Mathony in combination with Augst teaches the method of claim 10, Mathony further teaches:
wherein the determination of the route depends on a predefined journey destination.  (Paragraph 41: "According to a further embodiment, it is provided that the processor of the server is designed to determine a route lying within the parking [infrastructure] to the destination position based on the digital map, wherein the communication interface is designed to transmit the determined route to the vehicle via the communication network.")





Regarding claim 16, Mathony in combination with Augst teaches the method of claim 10, Augst further teaches:
wherein the elevation model is created using the topography of the interior of the infrastructure being detected by a non-optical detection apparatus external to the motor vehicle.  (Paragraph 18-19: "Preferably, at least part of the vehicle in the second data is represented by at least part of the contour of the vehicle, in particular from the perspective of the outside sensor system. In this case, the second data particularly preferably comprises at least one contour of another object. Another advantage is that even with not intrinsically safe or high-quality sensors that can detect even limited geometric areas, almost complete and secure data can be generated, which are optimized to carry out an at least partially automated movement of the vehicle. It is also possible to take into account objects which are located in a geometric region, which is not detectable by the vehicle sensor system, relative to the vehicle. For example, such areas relate to a so-called near-ultrasonic range of the vehicle. A complete sensing of such areas is not possible according to the prior art due to a minimum measurable distance of the respective sensors, opening angles of the sensors and the design-related contours of the vehicle." Further Paragraph 35: “In particular, the external sensor system comprises at least one camera and at least one lidar.”)

Regarding claims 17-18 they are rejected on the basis that they are directed to a device and a vehicle, operative to perform a method encompassed in scope by claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662